Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered. 
Status of the claims
Claims 1, 7, 8, 14, 15 are amended. Currently claims 1-20 are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farace (20080041779) in view of Coll (20040261864) further in view of Kennedy (20160102787).
Regarding claim 1, 8, 15, Farace, Fig 5-7, discloses a residential shower system (Para 3,7) comprising: a shower waterway (piping connected to 3,4) configured to be coupled to a shower device (Para 68); and a fluid control valve 1 coupled to the shower waterway, wherein the fluid control valve comprises: a water inlet 3 configured to receive a feed into the fluid control valve, , and water outlet 4 configured to discharge a flow of water from the fluid control valve, wherein a portion of the shower waterway extends within the fluid control valve between the water inlet 3 and the water outlet 4; a valve body 2 including a hammer arrestor, the valve body 2 located along the portion of the shower waterway that extends within the fluid control valve 1.
Farace fails to disclose the valve as mixing valve cartridge having cold water inlet and hot water inlet. Coll, Fig 1, teaches a fluid control valve coupled to a waterway, wherein the fluid control valve comprises: a hot water inlet 22 and a cold water inlet 30, and a water outlet 42 configured to discharge a flow of water from the fluid control valve, wherein a portion of the waterway extends within the fluid control valve between hot water inlet and the cold water inlet and the water outlet. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Farace with a valve formed as a mixing valve with a two water inlets for hot/cold water as taught by Coll in order to enable temperature control.  
Farace as modified discloses valve body comprising a water hammer arrester valve body 2 but fails to disclose water hammer arrestor comprising gas chamber separated from a reservoir by a piston. Kennedy, Fig. 1, discloses a fluid system comprising: a fluid waterway 130-140 configured to be coupled to a shower device (“configured” is interpreted as capable of being connected to a shower device at 140, wherein the shower device is part of multiple shower bathroom, e.g., in a gym); and a fluid control valve 104 coupled to the fluid waterway, wherein the fluid control valve comprises: a valve body including a chamber (above 160a)  and a reservoir (below 160a); and a piston 160a slidably coupled to the valve body, wherein the piston fluidly separates the chamber from the reservoir, and wherein the chamber includes a compressible gas (Para 53); and wherein the piston is configured to slidably translate within the valve body to compress the compressible gas in response to a water pressure change (Para 157) in the fluid waterway 130-140. The valve body includes a vent (plugged by 190) configured to control an amount of compressible gas in the chamber. The reservoir is in fluid communication with the fluid waterway, such that water may flow from the fluid waterway into the reservoir to engage the piston 160a. the valve body includes a flange (at 106 bottom) extending radially outwardly from a perimeter of the valve body for coupling the valve body to the fluid waterway
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Farace as modified with a hammer arrestor valve body with a gas chamber separated from a waterway communicating reservoir by a piston and the hammer arrestor valve body having a flange for coupling sidewardly to the waterway as taught by Kennedy as an art-recognized functionally equivalent substitute water hammer arrestor yielding predictable results of water pressure fluctuation dampening.
As to claim 2,9,16, Farace as modified fails to disclose valve body including the valve body includes a vent controlled by a plug configured to control an amount of compressible gas in the chamber. Kennedy teaches the hammer arrestor in the valve body including a vent (plugged by 190) configured to control an amount of compressible gas in the chamber.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Farace as modified with a vent controlled by a plug configured to control an amount of compressible gas in the chamber as taught by Kennedy in order to enable water hammer pressure adjustment.
Regarding claim 3, 10, 17, Farace as modified (as shown in Kennedy) discloses a vent valve 190 but fails to disclose a vent screw. However, Official Notice is taken (now considered Applicant admitted prior art since Applicant did not traverse the Official Notice of prior office action) that vent screw, for the purpose of valve function are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ 
As to claims 4, 11, 18, Farace as modified (as shown in Kennedy) fails to disclose claimed optimal pressure range of piton operation. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ the piston with claimed optimal pressure range of piton operation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
As to claims 5, 12, 19, in Farace as modified (as shown in Kennedy), the reservoir is in fluid communication with the fluid waterway, such that water may flow from the fluid waterway into the reservoir to engage the piston 160a.
As to claims 6, 13, 20, in Farace as modified (as shown in Kennedy), the valve body includes a flange (at 106 bottom) extending radially outwardly from a perimeter of the valve body for coupling the valve body to the fluid waterway.
As to claims 7, 14, in Farace as modified fluid control valve is configured to control a flow of water through the fluid system (and controlling pressure surges).
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.  Farace is cited as new reference showing a residential shower waterway with hammer arrestor and Coll is cited to show incorporation of hot and cold water inlets.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753